Citation Nr: 0944134	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for dizziness secondary 
to exposure to chemical dioxins (Agent Orange).  

2.  Entitlement to service connection for a dermatological 
condition, to include skin lesions and skin discoloration, 
secondary to exposure to chemical dioxins (Agent Orange).  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as breathing difficulties, 
secondary to exposure to chemical dioxins (Agent Orange).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Army from June 
1967 to June 1971.  He served in the Republic of Vietnam from 
September 1969 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The appellant service in the Republic of Vietnam and may 
have been exposed to chemical dioxins/Agent Orange was 
stationed there.

3.  The appellant has been diagnosed as suffering from 
chronic obstructive pulmonary disease.  He has also been 
treated for acute skin disorders including skin eruptions, 
discoloration, and lesions, and he has complained about 
dizziness.  

4.  Medical evidence has not been presented that would 
etiologically link the appellant's current purported 
disorders with his military service or any incidents therein 
or to exposure to chemical dioxins/Agent Orange.




CONCLUSIONS OF LAW

1.  "Dizziness" was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  A dermatological condition, to include skin lesions and 
skin discoloration, was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

3.  Chronic obstructive pulmonary disease, claimed as 
breathing difficulties, was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the appellant in August and November 2006 from the agency of 
original jurisdiction (AOJ).  It is also noted that an 
additional notice letter was sent to the appellant in June 
2008.  These letters informed the appellant of what evidence 
was required to substantiate the claim for service connection 
and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2006) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Federal Circuit Court and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this instance, the evidence does show that the appellant 
has been treated for COPD and has had complaints involving a 
skin condition and dizziness.  However, there is no medical 
evidence suggesting that the disease manifested themselves 
during a presumptive period or that the conditions were, or 
may have been, the result of or caused by the appellant's 
service or were caused by or the result of his exposure to 
chemical dioxins.  As such, there is no duty to obtain an 
additional medical evaluation or opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the service member's claim because there 
was no evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").

The Board would further add that it is also significant that 
none of the disorders were identified during service or 
shortly thereafter.  It was nearly thirty years after the 
appellant was discharged from service that he even suggested 
that the claimed disorders might be related to service.  In 
light of these findings, the second and third prongs of 
McLendon have not been met.  Any physician rendering an 
opinion of necessity would be required to rely on the 
appellant's own statements as to why he believes the 
conditions began in or were caused by his service.  A medical 
nexus opinion, under the circumstances presented in this 
case, is not warranted, as there is no competent evidence of 
a disability in service, or that a current disability is 
related to the appellant's service, or that the disabilities 
in question are conditions that would be granted service 
connection on a presumptive basis in accordance with 38 
C.F.R. §§ 3.307 and 3.309 (2009).  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant did not avail himself to this 
opportunity.  Additionally, the appellant was given notice 
that the VA would help him obtain evidence but that it was up 
to the appellant to inform the VA of that evidence.  During 
the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issues now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In March 2006, the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) appellant status; 2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter that was sent to him in June 
2008 by the RO.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§ 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2009), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the appellant presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009). The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Additionally, a appellant who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2009), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2009).  If a 
appellant was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2009) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2009) are met, even there is no record of 
such disease during service.  However, if the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) (2009) are also not 
satisfied, then the appellant's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, an 
appellant must show that he/she served in the Republic of 
Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6) (2009).  Second, the 
appellant must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e) (2009).  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  If a disorder is not listed in 
38 C.F.R. § 3.309(e) (2009), the presumption of service 
connection related to Agent Orange is not available.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The service records indicate that the appellant was in the US 
Army and he served in the Republic of Vietnam for 
approximately one year.  However, a review of the appellant's 
service medical treatment records indicates that the 
appellant was not treated for a pulmonary condition, a skin 
disorder, or dizziness while he was in service.  Moreover, 
those same medical treatment records are negative for any 
complaints involving any of the three claimed disorders.  

To support his claim, the appellant has proffered private 
medical records showing diagnoses of pulmonary conditions.  
Also contained in the claims folder are VA medical records.  
These indicate that the appellant has, over the years, 
complained of skin outbreaks or rashes and of being dizzy.  
However, none of the records, which contain annotations from 
as early as 1990, suggests, indicates, or insinuates that the 
appellant's claimed disabilities are the result of his 
exposure to chemical dioxins.  Moreover, the records, either 
private or VA, do not specifically link the appellant's 
conditions with his personal exposure to Agent Orange or to 
his military service.  Additionally, none of the appellant's 
claimed and/or purported disabilities are the specific 
diseases listed in 38 C.F.R. § 3.309(e) (2009), and as such, 
the presumption of service connection related to Agent Orange 
is not available.

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Yet, the 
appellant has not submitted any medical evidence that 
suggests or demonstrates that any of his claimed disorders 
were in any way related to service or to the Agent Orange the 
appellant claims he was exposed to during service.

Notwithstanding the lack of supporting medical evidence, the 
appellant, along with his accredited representative, has 
continued to assert that the appellant has an actual 
disability manifested by dizziness and that the appellant's 
skin disability and COPD are somehow related to his military 
service or some condition he suffered therefrom while on 
active duty.  Unfortunately, the appellant's assertions are 
the only positive evidence in support of his claim.  
Moreover, a VA doctor or even a private medical care 
provider, i.e., an individual who has specific medical 
training - training that the appellant does not have - has 
proffered an opinion that has not been contradicted by other 
medical evidence of record.

The Board does acknowledge the statements made by the 
appellant.  Moreover, the Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his current disorders were caused 
by his military service in general or the result of 
conditions he suffered therefrom while he was on active duty.  
The Board also believes that the appellant is sincere in 
expressing his opinion with respect to the etiology of his 
dizziness, COPD, and purported skin disorder.  However, the 
matter at hand involves complex medical assessments that 
require medical expertise.  See Jandreau.  In this instance, 
the appellant has not been diagnosed as having a chronic skin 
disorder.  It has only been recently that the appellant has 
sought treatment for acute outbreaks of skin rashes.  With 
respect to the pulmonary disorder and the dizziness, the 
record does not contain a diagnosis of an actual disability 
with respect to dizziness, and the pulmonary condition which 
purportedly began in service, was not actually diagnosed 
until approximately 2003.  The Board notes that this absence 
of evidence constitutes negative evidence which weights 
against the statements provided by the appellant.  See 
Forshey v. West, 12 Vet. App. 71 (1998), aff'd sub. nom. 
Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002).  
It is further added that besides the appellant's assertions, 
he has not proffered any supplemental medical reports, 
treatises, or opinions that would corroborate his assertions.  
He has not provided an analysis as to why he believes his 
current claimed and purported disorders were caused by his 
service.  In other words, the appellant has not discussed the 
salient facts nor has he provided a complete rationale for 
all of his assertions.  Therefore, the Board finds that the 
appellant's statements are no more than simple observations 
and are not credible, probative, or sufficient.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The overwhelming medical 
evidence of record does establish that the appellant has a 
diagnosis of COPD and that at various times since 1990, he 
has suffered from dizziness and skin eruptions and rashes.  
However, the medical evidence of record does not relate these 
disabilities, disorders, or conditions to military service or 
any incident therein.  The medical evidence of record also 
does not insinuate or suggest that the claimed and purported 
disorders are the result of the appellant's exposure to 
chemical dioxins while stationed in Vietnam.  Therefore, 
after reviewing the appellant's claims folder, the Board 
finds that the record is without sufficient competent 
evidence supportive of a finding that his COPD, a 
dermatological condition, and a condition claimed to cause 
dizziness became manifest or otherwise originated during his 
active duty service or to a compensable degree within one 
year after his discharge.  Moreover, the record is without 
sufficient competent evidence supportive of a finding that 
the claimed disorders are etiologically related to his 
military service.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
appellant's claim, service connection is not warranted.

The Board would add that with respect to the appellant's 
claim involving dizziness, service connection is only 
warranted where the evidence demonstrates an actual 
disability.  "Disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2009); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The Board notes that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Dizziness in and of itself is a symptom or manifestation and 
it is not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Although the appellant has claimed that he suffers from 
dizziness, a specific disability that produces this symptom 
has not been diagnosed.  Accordingly, service connection for 
dizziness is also denied on this basis.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.


ORDER

Entitlement to service connection for dizziness secondary to 
exposure to chemical dioxins (Agent Orange) is denied.  

Entitlement to service connection for a dermatological 
condition, to include skin lesions and skin discoloration, 
secondary to exposure to chemical dioxins (Agent Orange) is 
denied.  

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as breathing difficulties, 
secondary to exposure to chemical dioxins (Agent Orange) is 
denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


